                              Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 1 of 15



               1    Erica H. Gruver (SBN 285329)
                    Thomas J. Moran (SBN 278940)
               2    FEDERAL EXPRESS CORPORATION
                    2601 Main Street, Suite 340
               3    Irvine, CA 92614
                    Telephone: 949.862.4585
               4    Facsimile: 901.492.5641
                    erica.gruver@fedex.com
               5    thomas.moran@fedex.com

               6    Attorney for Defendant
                    FEDERAL EXPRESS CORPORATION
               7
                                                     UNITED STATES DISTRICT COURT
               8
                                               NORTHERN DISTRICT OF CALIFORNIA
               9

             10     KYLE DEAN BLOOM, an individual,                Case No.:
                    JOSE LOPEZ, an individual, TIMOTHY
             11     CAMEY BERNARDIN, an individual,                (Alameda County Superior Court Case No.
                    ALBERT GARCIA, an individual,                  HG21096557)
             12     DECHELLE WEBB, an individual,
                    MANUEL E. HERNANDEZ, an                        DEFENDANT FEDERAL EXPRESS
             13     individual, BRYANT HARRIS, an                  CORPORATION’S NOTICE OF
                    individual, ANITA JOHNSON, an                  REMOVAL OF CIVIL ACTION UNDER 28
             14     individual, CHRISTINA ELIZABETH                U.S.C. §§ 1332(d), 1441(a) & 1446
                    WALKER, an individual, EDDIE
             15     JACKSON, an individual, KENNETH A.             [DIVERSITY JURISDICTION]
                    GEISS, an individual, TRISTAN JONES,
             16     an individual, RYAN ALEXANDER                  Complaint Filed:    April 13, 2021
                    OJEIL, an individual, each on their own        Trial Date:         None
             17     behalf and on behalf of all others similarly
                    situated
             18
                                       Plaintiffs,
             19
                              v.
             20
                    FEDERAL EXPRESS CORPORATION, a
             21     Delaware corporation; and DOES 1-25,
                    inclusive,
             22
                                      Defendants.
             23

             24

             25               TO PLAINTIFFS, THEIR ATTORNEYS, AND THE CLERK OF THE FEDERAL

             26     DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA:

             27               PLEASE TAKE NOTICE THAT Defendant Federal Express Corporation (hereinafter

             28     “Defendant” or “FedEx”), contemporaneously with the filing of this Notice, hereby effects the
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                           1
     SUITE 340
 IRVINE, CA 92614
                                                     NOTICE OF REMOVAL OF CIVIL ACTION
                              Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 2 of 15



               1    removal of the below-referenced action from the Superior Court in the State of California for the

               2    County of Alameda to the United States District Court for the Northern District of California. The

               3    removal is based on 28 U.S.C. Sections 1332(d), 1441(a), and 1446.

               4              In support of its Notice of Removal of Civil Action, Defendant states and alleges as follows:

               5                                  PLEADINGS, PROCESS AND ORDERS

               6              1.     On or about April 13, 2021, Plaintiffs Kyle Dean Bloom, Jose Lopez, Timothy

               7    Camey Bernardin, Albert Garcia, Dechelle Webb, Manuel E. Hernandez, Bryant Harris, Anita

               8    Johnson, Christina Elizabeth Walker, Eddie Jackson, Kenneth A. Geiss, Tristan Jones, and Ryan

               9    Alexander Ojeil (collectively “Plaintiffs”), individually and on behalf of all other similarly situated

             10     current and former employees, filed a class action complaint in the Superior Court of California for

             11     the County of Alameda entitled “Kyle Dean Bloom, as an individual and on behalf of all others

             12     similarly situated, v. FEDERAL EXPRESS CORPORATION AND DOES 1 through 25, inclusive,”

             13     case number HG21096557 (hereinafter, the “Complaint”). Plaintiffs are current and/or former non-

             14     exempt ramp agents, ramp transport drivers, couriers, material handlers and drivers of Defendant.

             15     (Exhibit A, Complaint, ¶¶ 9-21.)

             16               2.     Under 28 U.S.C. Section 1332(a), this Court has diversity jurisdiction over the claims

             17     against FedEx.

             18               3.     Under 28 U.S.C. Section 1332(d)(2), this Court has jurisdiction under the Class

             19     Action Fairness Act (“CAFA”).

             20               4.     The Complaint was sent to FedEx via Notice and Acknowledgment of Receipt under

             21     California Code of Civil Procedure Section 415.30 on May 5, 2021, along with copies of the

             22     Summons, Civil Case Cover Sheet, and ADR Information Packet. (Declaration of Erica H. Gruver

             23     [“Gruver Decl.”], ¶ 3.) On May 11, 2021, Plaintiffs served a Notice of June 8, 2021 Complex

             24     Determination Hearing and June 29, 2021 Case Management Conference. (Id.) True and correct

             25     copies of the Summons, Civil Case Cover Sheet, ADR Information Packet, and Notice of Hearings

             26     are attached hereto as Exhibit “B.” Pursuant to California Code of Civil Procedure Section 415.30,

             27     service of the Summons was deemed complete on May 25, 2021. This is the date counsel for

             28     Defendant signed the Notice of Acknowledgment of Receipt-Civil, a true and correct copy of which
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                             2
     SUITE 340
 IRVINE, CA 92614
                                                     NOTICE OF REMOVAL OF CIVIL ACTION
                              Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 3 of 15



               1    is attached hereto as Exhibit “C.” (Id. at ¶ 4.)

               2              5.     On June 22, 2021, FedEx timely filed its Answer to the Complaint in the Superior

               3    Court of the State of California for the County of Alameda. (Id. at ¶ 5.) A true and correct copy of

               4    the Answer is attached hereto as Exhibit “D.” On June 22, 2021, Plaintiffs emailed FedEx a copy of

               5    Plaintiffs’ Case Management Statement, a true and correct copy of which is attached hereto as

               6    Exhibit “E.” (Id.)

               7              6.     Pursuant to 28 U.S.C. Section 1446(a), a copy of all process, pleadings, and orders

               8    filed in the state court action, to Defendant’s knowledge, are attached hereto as Exhibits A, B, D, and

               9    E. Exhibits A, B, and E contain all of the process, pleadings, and orders served upon Defendant in

             10     this action. (Id. at ¶ 7.)

             11               7.     The Complaint asserts the following causes of action: (1) Failure to pay reporting

             12     time pay in violation of IWC No. 9, Section 5; (2) Failure to pay all wages due in violation of Labor

             13     Code § 204; (3) Failure to provide rest periods in violation of Labor Code § 226 and IWC No. 9; (4)

             14     Failure to provide meal periods in violation of Labor Code §§ 226.7, 512 and IWC No. 9; (5) Failure

             15     to pay overtime earned in violation of Labor Code §§ 510, 1198 and IWC No. 9; (6) Failure to

             16     maintain records of hours worked/wages earned in violation of Labor Code § 1174; (7) Failure to

             17     provide accurate wage statements in violation of Labor Code § 226; (8) Failure to pay all wages due

             18     upon termination in violation of Labor Code § 201; (9) Failure to reimburse expenses in violation of

             19     Labor Code § 2802; (10) Unfair competition and unlawful business practices in violation of Cal.

             20     Bus. & Prof Code §17200, et seq.; and (11) Violation of the Private Attorney Generals Act of 2004,

             21     Labor Code § 2698, et seq. (See generally, Exhibit A, Complaint.)

             22                                         TIMELINESS OF REMOVAL

             23               8.     Pursuant to California Code of Civil Procedure Section 415.30(c), service of the

             24     Summons was deemed complete on May 25, 2021. In accordance with 28 U.S.C. Section 1446(b),

             25     Defendant filed this removal action within 30 days of May 25, 2021. Therefore, the removal is

             26     timely. Madren v. Belden, Inc., No. 12-CV- 01706-RMW, 2012 WL 2572040, at *2 (N.D. Cal. July

             27     2, 2012), citing Murphy Bros., Inc, v. Mitchetti Pipe Stringing, Inc., 526 U.S. 344, 347-48, 354

             28     (1999) (“Formal service of process, measured from the service date according to state law, is a
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                            3
     SUITE 340
 IRVINE, CA 92614
                                                     NOTICE OF REMOVAL OF CIVIL ACTION
                              Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 4 of 15



               1    prerequisite for triggering the 30-day removal period because it ‘assures defendants adequate time to

               2    decide whether to remove an action to federal court.’”).

               3        JURISDICTION UNDER THE CLASS ACTION FAIRNESS ACT [LOCAL RULE 3-5]

               4              9.     On February 18, 2005, the Class Action Fairness Act of 2005 (“CAFA”) was enacted.

               5    In relevant part, CAFA grants federal district courts original jurisdiction over civil class action

               6    lawsuits filed under federal or state law where any member of a class of plaintiffs is a citizen of a

               7    state different from any defendant, the matter in controversy exceeds the sum or value of $5 million,

               8    and the number of proposed class members is at least 100. 28 U.S.C. §§ 1332(d)(2), 1332(d)(5)(B).

               9    CAFA authorizes removal of such actions in accordance with 28 U.S.C. Section 1446. While there

             10     are a few exceptions to this rule of original jurisdiction contained in 28 U.S.C. Section 1332(d)(3)-

             11     (5), none of them are applicable here. There is no anti-removal presumption in cases in which CAFA

             12     is invoked because “CAFA was enacted to facilitate federal courts’ adjudication of certain class

             13     actions.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 550 (2014).

             14               10.    As is shown below, this Court has original jurisdiction over this case under 28 U.S.C.

             15     Section 1332(d) of CAFA, in that this is a civil action filed as a class action, the matter in

             16     controversy exceeds the sum of $5 million exclusive of interest and costs, Plaintiffs are citizens of

             17     California, FedEx is a citizen of Delaware and Tennessee, and the number of proposed class

             18     members greatly exceeds 100.

             19                              THE PROPOSED CLASS EXCEEDS 100 MEMBERS

             20               11.    This action is brought pursuant to California Code of Civil Procedure section 382 on

             21     behalf of a putative class of all current and former non-exempt employees of FedEx in California.

             22     (Exhibit A, Complaint, ¶ 61(1) 1.) The number of potential class members is 29,821. (Declaration of

             23     Sharon Jones [“Jones Decl.”], ¶ 3.)

             24                       THERE IS MINIMAL DIVERSITY BETWEEN THE PARTIES

             25               12.    Removal pursuant to 28 U.S.C. Section 1332(d) requires only minimal diversity. As

             26     such, FedEx need only show that any one class member is diverse from it. Complete diversity is not

             27     1
                     Plaintiffs’ Complaint begins at paragraphs 61 to 68 and continues from paragraphs 9 to 151, therefore repeating certain
                    paragraph numbers. To correctly identify the relevant paragraph, Defendant inserted a (1) for repeat numbered
             28     paragraphs to identify the citations is to the first paragraph of that number in the Complaint.
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                                    4
     SUITE 340
 IRVINE, CA 92614
                                                        NOTICE OF REMOVAL OF CIVIL ACTION
                              Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 5 of 15



               1    required. Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1020-1021 (9th Cir. 2001); Korn v. Polo

               2    Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1202 (E.D. Cal. 2008) (“The CAFA grants district courts

               3    original jurisdiction over civil class actions filed under federal or state law in which any member of a

               4    class of plaintiffs is a citizen of a state different from any defendant and the amount in controversy

               5    for the putative class members in the aggregate exceeds the sum or value of $ 5,000,000, exclusive

               6    of interest and costs.”).

               7              13.   In the Complaint, Plaintiffs allege they reside in the State of California, and they

               8    worked for FedEx as non-exempt ramp agents, ramp transport drivers, couriers, material handlers

               9    and drivers during the statutory period. (Exhibit A, Complaint, ¶¶ 9-21.) FedEx is informed and

             10     believes at the time of filing the Complaint, Plaintiffs were and still are residents and citizens of the

             11     State of California.

             12               14.   Plaintiff Kyle Dean Bloom has worked for FedEx since October 2012, and during the

             13     statutory period, he worked as a ramp agent at FedEx’s facility in Sacramento, California, and is a

             14     resident of Natomas, California. (Exhibit A, Complaint, ¶ 9; Declaration of Julia Stumpf [“Stumpf

             15     Decl.”], ¶ 4.) Plaintiff Dean is domiciled in the State of California. Kanter v. Warner-Lambert Co.,

             16     265 F.3d 853, 857 (9th Cir. 2001) (“The natural person’s state citizenship is then determined by her

             17     state of domicile, not her state of residence. A person’s domicile is her permanent home, where she

             18     resides with the intention to remain or to which she intends to return.”)

             19               15.   Plaintiff Jose Lopez has worked for FedEx since April 1990 as a ramp area driver at

             20     its facility in Oakland, California, and is a resident of San Leandro, California. (Exhibit A,

             21     Complaint, ¶ 10; Stumpf Decl., ¶ 5.) Plaintiff Lopez is domiciled in the State of California.

             22               16.   Plaintiff Timothy Carney Bernardin (incorrectly named as Timothy Camey

             23     Bernardin) worked for FedEx from May 2019 to April 2021 as a courier at its facility in Stockton,

             24     California, and is a resident of Lockeford, California. (Exhibit A, Complaint, ¶ 11; D Stumpf Decl.,

             25     ¶ 6.) Plaintiff Bernardin is domiciled in the State of California.

             26               17.   Plaintiff Albert Garcia has worked for FedEx since August 1996 as a courier at its

             27     facilities in Costa Mesa, California, and Temecula, California. (Exhibit A, Complaint, ¶ 12; Stumpf

             28     Decl., ¶ 7.) Plaintiff Garcia is a resident of Murrieta, California. (Id.) Plaintiff Garcia is domiciled in
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                             5
     SUITE 340
 IRVINE, CA 92614
                                                    NOTICE OF REMOVAL OF CIVIL ACTION
                              Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 6 of 15



               1    the State of California.

               2              18.   Plaintiff Dechelle Webb has worked for FedEx since April 2016 as a material hander

               3    at its facility in Oakland, California, and is a resident of Berkeley, California. (Exhibit A, Complaint,

               4    ¶ 13; Stumpf Decl., ¶ 8.) Plaintiff Webb is domiciled in the State of California.

               5              19.   Plaintiff Manuel E. Hernandez has worked for FedEx since January 2018 as a shuttle

               6    driver at its facility in Burbank, California, and is a resident of Northridge, California. (Exhibit A,

               7    Complaint, ¶ 14; Stumpf Decl., ¶ 9.) Plaintiff Hernandez is domiciled in the State of California.

               8              20.   Plaintiff Bryant Harris has worked for FedEx during the statutory period from

               9    December 2015 to the present as a material handler at its facility in Oakland, California, and is a

             10     resident of San Lorenzo, California. (Exhibit A, Complaint, ¶ 15; Stumpf Decl., ¶ 10.) Plaintiff

             11     Harris is domiciled in the State of California.

             12               21.   Plaintiff Anita Johnson worked for FedEx from December 2013 to April 2020 as a

             13     material handler at its facility in Oakland, California, and is a resident of Oakland, California.

             14     (Exhibit A, Complaint, ¶ 16; Stumpf Decl., ¶ 11.) Plaintiff Johnson is domiciled in the State of

             15     California.

             16               22.   Plaintiff Christina Elizabeth Walker has worked for FedEx since May 2018 as a

             17     courier at its facilities in Stockton, California, and Livermore, California. (Exhibit A, Complaint, ¶

             18     17; Stumpf Decl., ¶ 12.) Plaintiff Walker is a resident of Stockton, California. (Id.) Plaintiff Walker

             19     is domiciled in the State of California.

             20               23.   Plaintiff Eddie Jackson worked for FedEx on and off from November 2003 to

             21     November 2019 as a handler and material handler at its facility in Oakland, California and, based on

             22     FedEx’s personnel records is a resident of San Pablo, California. (Exhibit A, Complaint, ¶ 18;

             23     Stumpf Decl., ¶13.) Plaintiff Jackson is domiciled in the State of California.

             24               24.   Plaintiff Kenneth Geiss worked for FedEx from December 1983 to September 2020,

             25     and during the statutory period worked as a courier at its facility in Livermore, California, and is a

             26     resident of San Lorenzo, California. (Exhibit A, Complaint, ¶ 19; Stumpf Decl., ¶ 14.) Plaintiff Geiss

             27     is domiciled in the State of California.

             28               25.   Plaintiff Tristan Jones worked for FedEx from July 2019 to August 2019 as a courier
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                            6
     SUITE 340
 IRVINE, CA 92614
                                                    NOTICE OF REMOVAL OF CIVIL ACTION
                              Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 7 of 15



               1    at its facility in Modesto, California, and is a resident of Turlock, California. (Exhibit A, Complaint,

               2    ¶ 20; Stumpf Decl., ¶ 15.) Plaintiff Jones is domiciled in the State of California.

               3              26.   Plaintiff Ryan Alexander Ojeil worked for FedEx from November 2019 to October

               4    2020 as a courier at its facility in Burbank, California, and is a resident of Burbank, California.

               5    (Exhibit A, Complaint, ¶ 21; Stumpf Decl., ¶ 16.) Plaintiff Ojeil is domiciled in the State of

               6    California.

               7              27.   FedEx was incorporated in the State of Delaware on June 24, 1971. (Declaration of

               8    Shahram Eslami, ¶ 3.) Since 1973, FedEx’s corporate headquarters and principal place of business

               9    has been in Memphis, Tennessee. FedEx’s corporate headquarters is located at 3610 Hacks Cross

             10     Road, Memphis, TN 38125. (Id.) FedEx, therefore, is a citizen of the states of Delaware and

             11     Tennessee for the purposes of determining diversity of citizenship.

             12               28.   Here, minimal diversity is established because named Plaintiffs and FedEx are

             13     citizens of different states.

             14                       THE AMOUNT IN CONTROVERY EXCEEDS $5 MILLION

             15               29.   The Class Action Fairness Act, 28 U.S.C. § 1332(d), authorizes the removal of class

             16     action cases in which, among other factors mentioned above, the amount in controversy for all class

             17     members exceeds $5 million. The ultimate inquiry is what amount is put in controversy by the

             18     plaintiff’s complaint, not what a defendant will actually owe. Korn, 536 F.Supp.2d at 1205.

             19               30.   While FedEx denies the validity and merit of all of Plaintiffs’ claims, given the legal

             20     theories upon which they are based, and the claims for monetary and other relief that flow from them

             21     (assuming them to be accurate for purposes of this removal only), it is readily apparent that the

             22     amount in controversy in this action exceeds the jurisdictional minimum. Luckett v. Delta Airlines,

             23     Inc., 171 F.3d 295, 298 (5th Cir. 1999).

             24               31.   In situations in which plaintiffs seeking class certification have alleged a “uniform

             25     policy” or a “systematic scheme” by defendants to deprive plaintiffs of their rights to overtime or to

             26     meal or rest breaks, California courts have upheld an estimate of one violation per week per plaintiff

             27     as a “sensible reading of the alleged amount in controversy.” Jasso v. Money Mart Express, Inc.,

             28     Civil Action No. 11-CV-5500 YGR, 2012 U.S. Dist. Lexis 27215, *17 (N.D. Calif. March 1, 2012).
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                             7
     SUITE 340
 IRVINE, CA 92614
                                                    NOTICE OF REMOVAL OF CIVIL ACTION
                              Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 8 of 15



               1              32.   Plaintiffs claim FedEx had a “uniform, companywide pattern and practice” resulting

               2    in violations of the stated provisions of the Labor Code and corresponding IWC wage order as to the

               3    putative class members. (Exhibit A, Complaint, ¶ 62(1).) The Complaint is silent as to the total

               4    amount of monetary relief sought. The Complaint alleges the “civil penalties sought in this action

               5    exceed the minimal jurisdictional limits of this Court and will be established according to proof at

               6    trial.” (Complaint, ¶ 68(1).)

               7              33.   Because the Complaint is silent on the monetary relief sought, FedEx must establish

               8    the amount in controversy exceeds CAFA’s $5 million jurisdictional requirement by a

               9    preponderance of the evidence. Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015)

             10     (where damages are unstated in a complaint, the defendant seeking removal bears the burden to

             11     show by a preponderance of the evidence that the aggregate amount in controversy exceeds $5

             12     million).

             13               34.   In paragraph 62(1) of the Complaint, Plaintiffs allege “As a uniform, companywide

             14     pattern and practice, Defendant has violated section 5 of the Industrial Wage Commission Order No.

             15     9-2001 (“Wage Order 9”) for failing to compensate Class Members for Reporting Time Pay;

             16     violated Cal. Lab. Code §§ 204 and 1194 for failing to pay Class Members an hourly wage for all

             17     hours worked and failing to timely pay all wages due to Class Members; violated Cal. Lab. Code §§

             18     510 and 1194 for failing to pay Cass Members for all overtime hours worked; violated Cal. Lab.

             19     Code § 226.7 for failing to provide legally mandated rest breaks; violated Cal. Lab. Code § (sic) for

             20     failing to provide legally mandated meal breaks; violated Cal. Lab. Code § 226 for failing to provide

             21     accurate wage statements; violated Cal. Lab. Code § 1174 for failing to maintain accurate records of

             22     all hours worked; and violated Cal. Lab. Code §§ 201- 203 for failing to pay all wages due to Class

             23     Members no longer employed by Defendants and violated Cal. Lab. Code §2802 for failing to

             24     reimburse for work related expenses incurred in the discharge of work related duties. Plaintiffs also

             25     allege the violations of these Labor Codes and section 5 of Wage Order 9 constitute predicate

             26     unlawful and unfair business practices in violation of California's Unfair Competition Law (the

             27     “UCL”).” (Exhibit A.)

             28               35.   In paragraphs 31 and 84 of the Complaint, Plaintiffs allege because they were
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                          8
     SUITE 340
 IRVINE, CA 92614
                                                    NOTICE OF REMOVAL OF CIVIL ACTION
                              Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 9 of 15



               1    “prevented or impeded in their ability to take lawful rest and breaks, such time was never recorded

               2    as hours worked and thus overtime hours worked and overtime wages earned was never

               3    compensated as labor performed during each pay period.” (Id.) Plaintiffs also allege a derivative

               4    cause of action for failure to pay wages when due based on Defendant’s alleged failure to pay

               5    overtime wages. (Exhibit A, Complaint, ¶¶ 59-61.) From April 13, 2017 to December 31, 2017,

               6    FedEx employed 13,881 individuals in non-exempt positions, and the lowest rate of pay for a non-

               7    exempt employee was $12.50 per hour. (Jones Decl., ¶ 3; Declaration of Rick Taylor [“Taylor

               8    Decl.”], ¶ 2.) Assuming conservatively, for purposes of this analysis only, that each putative class

               9    member was not paid for one hour of overtime during that time period, at a rate of one and one half

             10     times the lowest rate of pay for a non-exempt employee for that year, the potential damages are

             11     $260,268.75. From January 1, 2018 to December 31, 2018, FedEx employed 15,921 individuals in

             12     non-exempt positions, and the lowest rate of pay for a non-exempt employee was $13.39 per hour.

             13     (Id.) If you assume each putative class member was not paid for one hour of overtime during this 12-

             14     month period, the potential damages are $319,773.28. From January 1, 2019 to December 31, 2019,

             15     FedEx employed 18,477 individuals in non-exempt positions, and the lowest rate of pay for a non-

             16     exempt employee was $13.26 per hour. (Id.) If you assume each putative class member was not paid

             17     for one hour of overtime during this 12-month period, the potential damages are $367,507.52. From

             18     January 1, 2020 to December 31, 2020, FedEx employed 21,577 individuals in non-exempt

             19     positions, and the lowest rate of pay for a non-exempt employee was $13.53 per hour. (Id.) If you

             20     assume each putative class member was not paid for one hour of overtime during this 12-month

             21     period, the potential damages are $437,905.21. From January 1, 2021 to June 21, 2021, FedEx

             22     employed 21,342 individuals in non-exempt positions, and the lowest rate of pay for a non-exempt

             23     employee was $13.53 per hour. (Id.) If you assume each putative class member was not paid for one

             24     hour of overtime during this 12-month period, the potential damages are $433,135.89. Thus,

             25     potential damages for unpaid overtime wages over the UCL’s 4-year statute of limitations

             26     period is $1,818,590.65.

             27               36.   In paragraph 32 of the Complaint, Plaintiffs allege, “Due to crushing schedules,

             28     deadlines and workloads, a substantial number of Plaintiffs and Class Members were literally never
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                          9
     SUITE 340
 IRVINE, CA 92614
                                                  NOTICE OF REMOVAL OF CIVIL ACTION
                          Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 10 of 15



               1    allowed to take rest breaks or were impeded in their ability to take timely and compliant rest break

               2    breaks for every four hours or major fraction thereof worked per in violation of Lab. Code § 226.7

               3    and IWC Wage Order 9-2001.” (Exhibit A.) In paragraph 33, Plaintiffs allege, “during the Class

               4    Period a substantial number of Plaintiffs and Class members were never given the opportunity or

               5    permitted a 30-minute meal break” and “any meal breaks they were permitted are/were never

               6    uninterrupted or duty free.” (Id.) Plaintiffs further allege, “Defendant has not and does not pay

               7    Plaintiffs and the Class Members premium pay equal to one hour of pay, at their regular rate of pay

               8    for their missed rest breaks in violation of IWC No. 9, Section 12.” (Id. at ¶ 35.)

               9              37.   From April 13, 2017 to December 31, 2017, FedEx employed 13,881 individuals in

             10     non-exempt positions, and the lowest rate of pay for a non-exempt employee was $12.50 per hour.

             11     (Jones Decl., ¶ 3; Declaration of Rick Taylor [“Taylor Decl.”], ¶ 2.) If you assume conservatively

             12     one missed meal break and one missed rest period per class member for this seven-month period, the

             13     potential damages are $347,025. From January 1, 2018 to December 31, 2018, FedEx employed

             14     15,921 individuals in non-exempt positions, and the lowest rate of pay for a non-exempt employee

             15     was $13.39 per hour. (Id.) If you assume one missed meal break and one missed rest period per class

             16     member for this 12-month period, the potential damages are $426,354.38. From January 1, 2019 to

             17     December 31, 2019, FedEx employed 18,477 individuals in non-exempt positions, and the lowest

             18     rate of pay for a non-exempt employee was $13.26 per hour. (Id.) If you assume one missed meal

             19     break and one missed rest period per class member for this 12-month period, the potential damages

             20     are $490,010.04. From January 1, 2020 to December 31, 2020, FedEx employed 21,577 individuals

             21     in non-exempt positions, and the lowest rate of pay for a non-exempt employee was $13.53 per hour.

             22     (Id.) If you assume one missed meal break and one missed rest period per class member for this 12-

             23     month period, the potential damages are $583,873.62. From January 1, 2021 to June 21, 2021,

             24     FedEx employed 21,342 individuals in non-exempt positions, and the lowest rate of pay for a non-

             25     exempt employee was $13.53 per hour. (Id.) If you assume one missed meal break and one missed

             26     rest period per class member for this 12-month period, the potential damages are $577,514.52.

             27     Potential damages for missed meal and rest breaks over the UCL’s 4-year statute of limitations

             28     period is $2,424,787.56. See Van v. Language Line Servs., Case No. 2016 WL 3143951, **40,41
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                            10
     SUITE 340
 IRVINE, CA 92614
                                                    NOTICE OF REMOVAL OF CIVIL ACTION
                          Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 11 of 15



               1    (N.D. Cal. June 6, 2016).

               2              38.   In the Complaint, Plaintiffs allege, “Defendant failed to maintain records of all hours

               3    that the Plaintiffs and Class Members worked, including the time they were working through rest

               4    and meal breaks and for the time they worked shifts in excess of eight hours or more than forty hours

               5    in a week” in violation of Labor Code section 1174(d). (Exhibit A, Complaint, ¶ 96.) Plaintiffs also

               6    allege that, “because such overtime hours and wages earned were never recorded, they also never

               7    appeared on the Plaintiffs’ and Class Members’ Wage Statements. Furthermore, because missed rest

               8    break periods are/were never recorded, lawfully due premium pay for missed and non-compliant rest

               9    and meal breaks has also never been included on the Plaintiffs’ and Class Members’ wage

             10     statements. As a result, Defendant knowingly and intentionally failed to provide accurate, fully

             11     itemized wage statements to Plaintiffs and Class members in accordance with Lab. Cod. § 226(a).”

             12     (Exhibit A, Compliant, ¶¶ 102-104.)

             13               39.   A violation of Labor Code section 1174(d) results in a $500 penalty. Cal. Lab. Code

             14     § 1174.5. This is a one-time penalty but should be included in the amount in controversy.

             15     Gaasterland v. Ameriprise Fin. Servs., Inc., 2016 WL 4917018, at *7 (N.D. Cal. Sept. 15, 2016). A

             16     first violation of Labor Code Section 226 results in a $50 penalty and each violation thereafter

             17     results in a $100 penalty. Cal. Lab. Code § 226(e)(1). Assuming only one meal break violation, or

             18     one rest break violation, or one failure to pay minimum wage or overtime during the three-year

             19     statutory period for each class member results in a potential penalty of $1,491,050 (29,821 x $50).

             20     (See Jones Decl., ¶ 3). A second meal break violation, rest brake violation, failure to pay minimum

             21     wage, or failure to pay overtime during the three-year statutory period for each class member results

             22     in a potential penalty of $2,982,100 (29,821 x $100).

             23               40.   The Complaint alleges, “as a further and direct result of not receiving their proper

             24     reporting time pay, pay for all hours worked, including overtime pay and premium pay, a substantial

             25     portion of Class Members who ceased their employment with Defendant during the Class Period

             26     were not fully and timely paid all wages due upon termination.” (Exhibit A, Complaint, ¶ 37.)

             27     Plaintiffs seek their unpaid wages for this alleged violation. (Id. at ¶ 117-118.) If each of these

             28     terminated non-exempt employees missed a single meal break, missed a single rest break, took their
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                           11
     SUITE 340
 IRVINE, CA 92614
                                                    NOTICE OF REMOVAL OF CIVIL ACTION
                          Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 12 of 15



               1    meal or rest break at the wrong time, or were not paid a single hour of overtime in the statutory

               2    period, each is entitled to 30 days of wages under Labor Code section 203. Pineda v. Bank of

               3    America, N.A., 50 Cal. 4th 1389, 1393 (2010) (3-year statute of limitations applies to 30-day waiting

               4    time penalty for failure to pay wages at time of termination under Labor Code section 203).

               5              41.   Plaintiffs’ positions at FedEx are categorized as Operations Hourly and Step

               6    Progression positions (“Operations Hourly”). (Declaration of Carlos Valdivia, ¶ 3.) Part-time

               7    Operations Hourly employees at FedEx are guaranteed 17.5 hours in a 5-day workweek (or 3.5 hours

               8    a day on average). Full-time Operations Hourly employees at FedEx are guaranteed 35 hours in a 5-

               9    day workweek (or 7 hours a day on average). (Id.)

             10               42.   From April 13, 2018 through December 31, 2018, FedEx terminated 1,909 non-

             11     exempt employees in California, and the lowest rate of pay for a non-exempt employee was $13.39

             12     per hour. (Jones Decl., ¶ 4; Taylor Decl., ¶ 2.) Although many employees work full-time, even

             13     assuming part-time employment, the daily rate of pay is $46.86 (3.5 hours x $13.39), making thirty

             14     days of wages $1,405.80. Even at the lowest daily rate for part-time employment, for 2018 potential

             15     damages are $2,683,672.20 ($1,405.80 x 1,909 terminated non-exempt employees).

             16               43.   From January 1, 2019 through December 31, 2019, FedEx terminated 3695 non-

             17     exempt employees in California and the lowest rate of pay for a non-exempt employee was $13.26

             18     per hour. (Jones Decl., ¶ 4; Taylor Decl., ¶ 2.) Although many employees work full-time, even

             19     assuming part-time employment, the daily rate of pay is $46.41 (3.5 hours x $13.26), making thirty

             20     days of wages $1,392.30. Even at the lowest daily rate for part-time employment, for 2019 potential

             21     damages are $5,144,548.50 ($1,392.30 x 3695 terminated non-exempt employees).

             22               44.   From January 1, 2020 through December 31, 2020, FedEx terminated 3681 non-

             23     exempt employees in California and the lowest rate of pay for a non-exempt employee was $13.53

             24     per hour. (Jones Decl., ¶ 4; Taylor Decl., ¶ 2.) Although many employees work full-time, even

             25     assuming part-time employment, the daily rate of pay is $47.35 (3.5 hours x $13.53), making thirty

             26     days of wages $1,420.50. Even at the lowest daily rate for part-time employment, for 2020 potential

             27     damages are $5,228,860.50 ($1,420.50 x 3681 terminated non-exempt employees).

             28               45.   From January 1, 2021 through June 17, 2021, FedEx terminated 2636 non-exempt
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                          12
     SUITE 340
 IRVINE, CA 92614
                                                  NOTICE OF REMOVAL OF CIVIL ACTION
                          Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 13 of 15



               1    employees in California and the lowest rate of pay for a non-exempt employee was $13.53 per hour

               2    (Jones Decl., ¶ 4; Taylor Decl., ¶ 2.) Although many employees work full-time, even assuming part-

               3    time employment, the daily rate of pay is $47.35 (3.5 hours x $13.53), making thirty days of wages

               4    $1,420.50. Even at the lowest daily rate for part-time employment, for 2021 potential damages are

               5    $3,744,438.00 ($1,420.50 x 2636 terminated non-exempt employees).

               6              46.   The amounts in controversy estimates outlined above do not include Plaintiffs’

               7    asserted causes of action for failure to pay reporting time pay (Complaint, ¶¶ 28, 51-55) or failure to

               8    reimburse expenses (Complaint, ¶¶ 39, 121-124), which amounts are speculative without the benefit

               9    of discovery. 2 (Exhibit A.) Plaintiffs also seek attorneys’ fees. (Id. at ¶ 64(1).) However, in light of

             10     above, the $5 million amount in controversy threshold is met and exceeded, and therefore removal of

             11     this action is proper.

             12                                                         VENUE

             13               47.   Plaintiffs originally filed this action in the Superior Court of California, for the

             14     County of Alameda, venue is thus proper in this district, pursuant to 28 U.S.C. Sections 84(a) and

             15     1441(a), because it encompasses the county in which this action is pending.

             16                                         SUPPLEMENTAL JURISCTION

             17               48.   In any civil action of which the District Courts of the United States have original

             18     jurisdiction, the District Courts have supplemental jurisdiction over all other claims that are so

             19     related to the claims in the action within such original jurisdiction that they form part of the same

             20     case or controversy. 28 U.S.C. § 1367(a). All claims in this action arise from Defendant’s alleged

             21     wrongful policy and practice to fail to pay employees reporting time and overtime pay, pay all wages

             22     earned, provide meal and rest breaks, reimburse business expenses, maintain accurate records of

             23     hours worked and provide accurate wage statements. Therefore, supplemental jurisdiction exists

             24     over Plaintiffs’ state law claims in this action.

             25                               NOTICE TO STATE COURT AND PLAINTIFFS

             26               49.   Contemporaneously with the filing of this Notice of Removal, written notice of such

             27     2
                      Plaintiffs also seek recovery of penalties under PAGA (Complaint, ¶¶ 40-41, 147-148), but such penalties are not
                    considered in determining the amount in controversy under CAFA. See Yocupicio v. PAE Grp., LLC, 795 F.3d 1057,
             28     1062 (9th Cir. 2015).
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                                13
     SUITE 340
 IRVINE, CA 92614
                                                      NOTICE OF REMOVAL OF CIVIL ACTION
                          Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 14 of 15



               1    filing will be served on Plaintiff’s counsel of record, Jacob N. Whitehead and Meghan Higday of

               2    Whitehead Employment Law.

               3              50.   In addition, a copy of the Notice of Removal will be filed with the Clerk of the

               4    Superior Court of the County of Alameda, California.

               5              WHEREFORE, having provided notice as required by law, the above-entitled action should

               6    hereby be removed from the Superior Court of the County of Alameda to this Court.

               7

               8    DATED: June 24, 2021                        Respectfully submitted,

               9

             10

             11                                          By:    /s/ Erica H. Gruver
                                                                  Erica H. Gruver
             12                                                   Attorney for Defendant,
                                                                  FEDERAL EXPRESS CORPORATION
             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                         14
     SUITE 340
 IRVINE, CA 92614
                                                   NOTICE OF REMOVAL OF CIVIL ACTION
                          Case 4:21-cv-04855-JST Document 1 Filed 06/24/21 Page 15 of 15



               1                                       CERTIFICATE OF SERVICE

               2                        Kyle Dean Bloom, et al. v. Federal Express Corporation, et al.
                                                              USDC Case No.
               3
                            I am a resident of the State of California, over the age of eighteen years, and not a party to
               4    the within action. My business address is Federal Express Corporation, 2601 Main Street, Suite 340,
                    Irvine, California 92614.
               5

               6          On June 24, 2021, I served the within document(s): DEFENDANT FEDERAL EXPRESS
                    CORPORATION’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§
               7    1332(D), 1441(A) & 1446
               8
                         With the Clerk of the Court for the United States District Court-Northern District of CA by
                          using the Court’s CM/ECF system and that service will be accomplished by the court’s
               9          CM/ECF system to the person(s) as set forth below.
             10          by transmitting via facsimile the document(s) listed above to the fax number(s) set forth
                          below.
             11
                         by placing the document(s) listed above in a sealed envelope with postage thereon fully
             12           prepaid, in the United States Mail at Irvine, California addressed as set forth below.
                         by arranging with First Legal Attorney Service to personally deliver the document(s) listed
             13           above to the person(s) at the address(es) set forth below.
             14          by placing the document(s) listed above in a sealed envelope with delivery fees
                          provided for, addressed as follows for collection by Federal Express for overnight
             15           delivery at Federal Express Corporation, 2601 Main Street, Suite 340, Irvine, California
                          92614, in accordance with Federal Express Corporation’s ordinary business practices.
             16
                     Jacob N. Whitehead, Esq.
             17      Meghan Higday, Esq.
                     WHITEHEAD EMPLOYMENT LAW
             18      7700 Irvine Center Drive, Suite 930
                     Irvine, CA 92618
             19      (949) 674-4922
                     jacob@jnwpc.com
             20      mhigday@jnwpc.com
                     Attorneys for Plaintiffs And All Others Similarly
             21      Situated
             22          (State) I declare under penalty of perjury under the laws of the State of California
                              that the above is true and correct.
             23               (Federal) I declare that I am employed in the office of a member of the bar of this
                               court at whose direction the service was made.
             24

             25               Executed on Ju ne 24, 2021, at Irvine, California.
             26                                                             /s/ Carla Waller
                                                                            Carla Waller
             27

             28
FEDERAL EXPRESS
 CORPORATION
2601 MAIN STREET    1495133                                            15
     SUITE 340
 IRVINE, CA 92614
                                                    NOTICE OF REMOVAL OF CIVIL ACTION
